[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-13223                    February 5, 2007
                      ________________________           THOMAS K. KAHN
                                                               CLERK
                  D. C. Docket No. 04-20320-CR-CMA

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,


                                 versus


STEPHANIE SMITH,

                                              Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 5, 2007)


Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
      Stephanie Smith appeals her convictions for conspiracy to commit health

care fraud, in violation of 18 U.S.C. § 371; three counts of receiving health care

kickbacks, in violation of 42 U.S.C. § 1320(b)(1)(A)-(B); conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h); and money laundering, in

violation of 18 U.S.C. § 1956(a)(1)(B)(i). She asserts the district court abused its

discretion by admitting into evidence tax forms Smith completed and attached to a

mortgage application after the health care fraud conspiracy had ended. Smith also

challenges one of the district court’s jury instructions.

      We review a district court’s evidentiary rulings for abuse of discretion.

United States v. Ndiaye, 434 F.3d 1270, 1280 (11th Cir. 2006). We review a

challenge to a jury instruction de novo. Id.

      After hearing oral argument in this case and reviewing the record on appeal,

we have determined the district court did not abuse its discretion by admitting the

tax forms and did not err in instructing the jury. Accordingly, we affirm.

      AFFIRMED.




                                           2